DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 05/18/2021, has been considered by the examiner.

REASONS FOR ALLOWANCE
3.	Claims 2-21 are allowed over the prior art of record as presented by the applicant on 12/03/2019.
4.	The following is an examiner’s statement of reasons for allowance:  The claims in this application have been allowed because the prior art of record fails to disclose or render obvious the method recited in independent claims 2, 8, and 15.
5.	The closest prior art of record is Bierman et al. (PGPub 2010/0179481); Conway (USPN 5,370,627); Coelho (USPN 8,641,614); Minganti (USPN 3,674,032); and Kennard et al. (PGPub 2011/0282290).
6.	The claims in this application have been allowed because the closest prior art of record fails to teach among all the limitations or render obvious a method comprising a method of protecting an interface between an umbilical stump and a catheter, the method comprising: 
passing a catheter through the interface and into the umbilical stump of a subject; and
adhering a flange extending from a bottom surface of the interface to the subject.

wherein the method comprises:
passing a first length of the catheter through a slot in a side of a shield into a cavity at least partially defined by an interior surface of the shield, 
a second length of the catheter distal to the first length of the catheter being in the umbilical stump of a subject, 
wherein after passing the first length of the catheter through the slot in the side of the shield: 
a third length of the catheter proximal to the first length of the catheter extends from an upper surface of the shield; and 
the first length of the catheter, the umbilical stump, and the interface between the umbilical stump and the catheter in the cavity are protected by the shield; and
adhering a flange extending from a bottom surface of the shield to the subject.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on Monday through Thursday, 7:00am to 5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price, can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        05/22/2021